
	
		I
		111th CONGRESS
		2d Session
		H. R. 5831
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1081 Elbel Road in Schertz, Texas, as the Schertz
		  Veterans Post Office.
	
	
		1.Schertz Veterans Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 1081 Elbel Road in Schertz, Texas, shall be known and
			 designated as the Schertz Veterans Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in
			 subsection (a) shall be deemed to be a
			 reference to the Schertz Veterans Post Office.
			
